DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a core; and a coating material that forms a shell surrounding the core” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 15 recites the limitation "wherein the at least one vent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricketts et al. (US 10328443).
As per claim 1: Ricketts discloses a cartridge 100 for a vaporizer device 200, the cartridge 100 comprising: a reservoir 102 configured to contain a plurality of encapsulated particles 112 (as shown in fig. 1), each of the plurality of encapsulated particles 112 includes a core formed of a liquid vaporizable material and a coating material that forms a shell surrounding the core, wherein the shells of the plurality of encapsulated particles are configured to be selectively ruptured to release the liquid vaporizable material therefrom (as emphasized: “the capsules comprising a porous shell, or being completely porous, can be formed of physical or chemical gels, in liquid or solid form, or in a combination of those forms. Preferably, the capsule is formed of physical gels with the same core composition based on aqueous solutions of gelling agents, as described for the hard shell frangible capsules); and an airflow tube (see Para. [18]; wherein an air outlet in the mouthpiece (not shown) are provide, together with an airflow pathway which extends from the air inlet to the air outlet via the cavity) extending through the reservoir c)) such that the capsules are burst and strained from the liquid 110).

	As per claims 2-11; 13-16; and 18-20: Ricketts discloses the cartridge 100, wherein the wicking element 212 is configured to substantially draw at least a portion of ruptured shells into the airflow tube for vaporization (see fig. 1; wherein after it ruptured the liquid/material/substance would entered a through hole 130 wherein it received the liquid transport element then follow the liquid transport element for vaporization); and wherein the vaporization of the portion of the ruptured shells drawn into the airflow tube occurs concurrently with the vaporization of the liquid vaporizable material (see Para. [19]; wherein the ridges on the first end 214 of the liquid transport element 212 enable liquid to be drawn into the end of the liquid transport element); and wherein the shells of the plurality of encapsulated particles are configured to be thermally/mechanical/chemical ruptured (see Paras. [24; 32]; wherein each capsule may be arranged to burst to release the second composition when the capsule is subjected to sound, light, thermal, or chemical, energy); and wherein the wicking element 212 is configured to be selectively bulk heated to thermally rupture a portion of the shells of the plurality of encapsulated particles to release the liquid vaporizable material therefrom (wherein When the heating element is activated, liquid in the capillary wick is vaporized by the heating element to form the supersaturated vapour. The supersaturated vapour is mixed with and carried in the airflow. During the flow, the vapour condenses to form the aerosol and the aerosol is carried towards the mouth of a user. The heating element in combination with a capillary wick may provide a fast response, because that arrangement may provide a high surface area of liquid to the heating element); and wherein the portion of the shells that are ruptured are within a predetermined distance of the wicking element (in order for the capsules to burst into liquid for vaporization); and wherein the wicking element 212 is configured to receive at least a portion of the 

	As per claim 12: Ricketts discloses a cartridge 100 for a vaporizer device 200, the cartridge 100 comprising: a reservoir 102 configured to contain a plurality of particles 112, each particle of the plurality of particles being formed of a substantially solid vaporizable material (as emphasized, the cartridge may comprise a plurality of capsules having a solid composition. The capsule may have a shell encapsulating the solid composition. The capsules having a solid composition may be frangible, such that they break-up into small fragments on application of compressive force.); and an airflow tube (see Para. [18]; wherein an air outlet in the mouthpiece (not shown) are provide, together with an airflow pathway which extends from the air inlet to the air outlet via the cavity) extending through the reservoir 102, the airflow tube including a wicking element 212 that is in communication with the reservoir 102, wherein the wicking element 212 is configured to be selectively bulk heated to cause a portion of the plurality of particles to be substantially melted to form a liquid vaporizable material (wherein When the heating element is activated, liquid in the capillary wick is vaporized by the heating element to form the supersaturated vapour. The supersaturated vapour is mixed with and carried in the airflow. During the flow, the vapour condenses to form the aerosol and the aerosol is carried towards the mouth of a user. The heating element in combination with a capillary wick may provide a fast response, because that arrangement may provide a high surface area of liquid to the heating element), and wherein the wicking element 212 is configured to draw the liquid vaporizable material into the airflow tube for vaporization (in order to generate the aerosol to end user).

	As per claim 17: Ricketts discloses a vaporizer device 200, comprising: a vaporizer body 202; and a cartridge 100 that is selectively coupled to and removable from the vaporizer body 202, the c)) such that the capsules are burst and strained from the liquid 110).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831